Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0036] Step 604 should be Step 404 as indicated in FIG. 4  
Replace “face” with force in paragraph [0044], line 2

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non- obviousness.
Claim 1, 4, 8, 11 15 and 18 respectively are rejected under Hac (USPUB 6658342 B1) in view of 
Lu et al. (USPUB 8565993 B2)
Concerning Claim1:  Hac teaches the following elements:
determining a current lateral force on a tire of the vehicle for the driver input; 
(“See FIG. 4 STEPS: 100-Determine Rear Axle Cornering Stiffness: (which is the cornering (lateral) stiffness of the rear axle (both rear tires) are generated based on cornering (lateral) forces of rear tires)
102-Determine Front Axle Cornering Stiffness; 
(“… To the process of characterizing vehicle response in the yaw plane to the steering inputs. (Col. 1; Ln. 10-15)”; (Steering inputs can be driver initiated) 
“There may be a need to represent vehicle dynamic response more accurately to better characterize the desired vehicle response during quick transient maneuvers; the process of obtaining the desired values from the steering angle and speed is sometimes referred to as a driver command
Interpreter (Col. 5; Ln. 25-30)”); 

determining a desired yaw rate and lateral velocity for the vehicle that operates the vehicle at a maximum yaw moment, based on the current lateral force on the tire; and
 (“See FIG. 4 STEPS:   “104-Determine Understeer Coefficient: “A second understeer coefficient is determined based on the limited desired lateral acceleration (force is directly proportional to acceleration) (step 105). The understeer coefficient …, may be calculated from …,”; “The value of the desired lateral acceleration, may then be limited to the maximum lateral acceleration that the vehicle can develop on dry surface …, (step 104) Col. 6; Ln. 64-67)”;  “…, In order to account for the saturation of the tire forces at the limit of adhesion, the desired values should be saturated at the level corresponding to the maximum lateral acceleration that the vehicle can develop on dry surface (Col. 3, Ln. 5-15)”
 “106- Determine Desired Yaw Rate: desired yaw rate is determined based on the second understeer coefficient (step 106)…, (Col. 7; Ln. 15-17)”;  
“107-Determine Desired Lateral Velocity:  A desired lateral velocity is determined based on the desired yaw rate and the rear axle cornering stiffness coefficient (step 107). The desired lateral velocity…, may be calculated from …, (Col. 7, Ln. 25-30))

 operating the vehicle at the desired yaw rate and lateral velocity.
(“In FIG. 5, the desired yaw rate determined using the disclosed method is compared to the measured yaw rate…, (Col. 7, Ln. 35-35)”; 
“Determining the desired yaw rate and lateral velocity/ acceleration according to the present invention may provide enhanced vehicle stability control. In one embodiment, the determined desired yaw rate and lateral velocity/ acceleration may be calculated by the microprocessor and then transmitted to the vehicle control system.…,  The vehicle control system may actuate brake control, rear steering angle, suspension characteristics, and the like to achieve enhanced stability…., (Col. 7, Ln.48-62)”)
Hac does not specifically teach: A method of operating a vehicle, comprising: receiving a driver input at the vehicle;
However, Lu teaches: 
A method of operating a vehicle, comprising: receiving a driver input at the vehicle;
 “The vehicle status sensors 20 and 35-47 may include the yaw rate sensor 35, the speed sensor 20, the lateral acceleration…, it should be noted that various combinations and sub-combinations of the sensors may be used. The steering wheel angle sensor 39, the accelerator/throttle signal generator 46, and the brake pedal/brake signal generator 47 are considered driver input sensors, since they are associated with a pedal, a wheel, or some other driver input device; (Col. 10, Ln. 5-20)”); 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify system of Hac by Lu to include method step “A method of operating a vehicle, comprising: receiving a driver input at the vehicle”, of Lu. The motivation is to take the driver inputs through input device to control the vehicle stability in certain performance modes.

Concerning Claim 4:  Hac does not specifically teach; determining the desired yaw rate and desired lateral velocity at which front and rear tires of the vehicle saturate at the same time.
However, Lu teaches: 
determining the desired yaw rate and desired lateral velocity at which front and rear tires of the vehicle saturate at the same time.
(“A BFD is said to be uncontrollable from the tire forces, when both the driving input and the stability control actuation cannot generate enough active tire force differentials to counteract the motion of the vehicle caused by the BFD application. This is the case when the BFD is large and it overcomes the tire resistance such that all the tires are well saturated. Due to the saturated tire forces, any manipulation of the tire forces through braking, steering, or changing driving torque cannot generate enough active tire force differentials. Hence, the vehicle loses its controllability through both driver steering and the stability control system. This is referred to as a loss- of-control event. One or more embodiments of the present invention control the motion of the vehicle before such a loss-of-control is reached. (Col. 3; Ln. 1-14)”
step 411, the control system determines which wheels of the vehicle are the outside wheels. Saturated yaw rate, lateral acceleration, wheel speed, and other signals may be used to determine which wheel is an outside wheel. (Col. 15; Ln. 5-8)”); (Also, see Steps 412-414)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify system of Hac as already modified by Lu to include method step “determining the desired yaw rate and desired lateral velocity at which front and rear tires of the vehicle saturate at the same time”, of Lu. The motivation is control the vehicle stability in when all wheel are saturated (locked); i.e. the tires have reached the maximum yaw moment at adhesion limit.

Concerning Claim 8:   Hac and Lu both teaches, A system for operating a vehicle, comprising: 
“a processor configured to:”
“The controller 26, as well as, the suspension control 49, the brake controller 60, and the engine/transmission controller 123 may be microprocessor based such as a computer having a central processing unit, memory (RAM and/or ROM), and associated input and output buses. The controllers may be application-specific integrated circuits or may be formed of other logic devices known in the art…, [Lu; (Col. 8, Ln. 23-40)]”
	“The methods and determinations (e.g., 20 calculations), including those based on equations, may be performed by a device such as a microprocessor. The microprocessor may receive input, perform calculations, and transmit output to a vehicle control system for controlling the drive(s) and, consequently, for enhancing vehicle stability.  Furthermore, computer usable medium including
programs, equations, and associated values may be programmed in a microprocessor memory portion (e.g., ROM, RAM, and the like) for executing functions associated with the present invention [Hac; (Col. 6, Ln. 19-29)]”

Claim 15 is substantially similar to claim 1, Claim 11 and 18 are substantially similar to claim 4,  therefore they are rejected for the same reasons as Claims 1 and  4 above under 35 USC §103.

Claim 2, 3, 6, 9, 10, 13 ,16, 17  and 20 are rejected under Hac as modified by Lu as applied to Claim 1 and further more in light of Pinto (USPUB 20130144476A1)
Concerning Claim 2: Hac and Lu does not specifically teach the following:
determining a maximum lateral force on the tire corresponding to the current lateral force on the tire and determining the maximum yaw moment from the maximum lateral force.
However, Pinto teaches: determining a maximum lateral force on the tire corresponding to the current lateral force on the tire and determining the maximum yaw moment from the maximum lateral force.
(“[0064] to determine the understeer or oversteer of the vehicle may be used, for instance comparing estimated and target tire lateral slips, or tire lateral forces. In this case estimation (or measurement) and target value for the side-slip angle are also needed, using a model with the form of FIG. 9 or a more complex one.” (target can be maximum lateral force);
[0071] The line 32b of FIG. 3 defines steady state stable condition at maximum lateral acceleration …,” ; “[0072] In the steady state solutions for the single track model, substituting maximum lateral acceleration we obtain the following values of maximum yaw rate and maximum side-slip angle…,”); (FIG. 11 is a graph showing yaw torque/wheel ver-tical force as a function of longitudinal slip and slip angle. The net force is always in the same direction as the acceleration. Maximum lateral acceleration is directly proportional to maximum lateral force)
understeer scenario (upper half FIG. 12) and oversteer scenario (bottom half FIG. 12) the maximum of total yaw torque is found at or before the peak of longitudinal capacity of the least loaded wheel, because the Fx request of the most loaded wheel must be limited…,. This strategy is also robust for stability, because the lateral forces are never reduced excessively; (FIG. 12 is a graph showing exemplary yaw-torque (yaw-moment) applied to each of the rear wheels and total torque (total moment). For con-trolling understeer (upper graph) and for controlling over- steer (lower graph), for determined cornering conditions, Cornering conditions means cornering forces; which are also known as lateral forces, slip angles etc.)”
[0154] Depending whether the target state for each tire, … , is within the region A or region B of FIG. 5(shows tire forces), one of the two values may be artificially increased by a factor to ensure respectively force control (determine) or slip control(determine).”; 
 [0163] In another implementation, as additional or alterna-tive conditioning the desired wheel torque mapped from the corrective yaw moment is simply ramped down as function of measured slip, so that the wheel lock or wheel spin never occurs…; “)( Corrective yaw moment can only be generated by determining  desired vs target  or maximum vs  current)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify system of Hac as modified by Lu to include the method steps “determining a maximum lateral force on the tire corresponding to the current lateral force on the tire and determining the maximum yaw moment from the maximum lateral force” of Pinto. The motivation is to select appropriate performance mode based on the driver inputs and current tire lateral forces and yaw moment to control vehicle stability.



Concerning Claim 3: Hac and Lu does not specifically teach the following:
determining the desired yaw rate and lateral velocity at which the maximum yaw moment is substantially zero.
However, Pinto teaches: determining the desired yaw rate and lateral velocity at which the maximum yaw moment is substantially zero.
 [0065] Another definition of understeer and oversteer is based on the sign of the understeer coefficient K· Positive sign of …,dictates that during cornering the front slip angle is greater than the rear slip angle and hand-wheel angle needs to be increased when vehicle speed is increased in cornering from a steady state condition.
[0066] the controller 25 is configured to determine the nominal corrective yaw moment needed to correct or reduce the deviation of the measured yaw-rate from the target yaw rate. In one implementation, a proportional-integral-derivative (PID) feedback control loop is used: ..,
 [0069] The feedback control loop of measured yaw rate against target yaw rate, or of measured yaw moment against target yaw moment, can be designed using a number of control theories of different complexity and performance such as, for example, PID control, feedback linearization, back stepping, sliding mode control.
 [0077] The yaw rate dynamic transfer function …,transient behavior to input front road-wheel angle , can be described using the state space notation in the two state variables lateral velocity and yaw-rate as discussed above.; ( See also Para’s [0067-0071] )
[0114] in one implementation, when IB l>B-threshold the control yaw torque will be ramped to zero; 
(For instance, two electric motors installed on the same axle allow a direct yaw moment control (also defined as torque vectoring), the torque difference between the rear wheels generates a yawing moment in the proper direction and corrects the yaw-dynamics of the vehicle in motion.)
; “determining the desired yaw rate and lateral velocity at which the maximum yaw moment is substantially zero” of Pinto. The motivation is to select appropriate performance mode based on the driver inputs and yaw rate & velocity to control vehicle stability.

Concerning Claim 6: Hac and Lu does not specifically teach:
comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle.
However, Pinto teaches: comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle.
(“[0063] Referring to FIG. 3, given the baseline profile (actual or measured), if the target ( maximum) is chosen, the vehicle will be considered under-steering when, due to the saturation of the front tires, the yaw-rate of the baseline vehicle starts to saturate”; 
(Note: 1.Tires saturate or lock under the understeering when the maximum lateral or cornering force has reached its capacity means, it is at limit adhesion. 
2. This comparison is done to select a performance mode of the vehicle, to avoid driver inputs to exceed the limits of dynamic parameters of tires such as longitudinal, lateral forces, slip angle, yaw rate and coefficient of friction to prevent roll over or loss of control. Hence preventing the vehicle to operate under non-linear or performance under hazardous road conditions. )
“[0064] this is a simple way to determine understeer or oversteer using a reference model. Depending on the complexity of the reference model, alternative ways to determine the understeer or oversteer of the vehicle may be used, for instance comparing estimated and target tire lateral slips, or tire lateral forces. In this case estimation (or measurement) and target value for the sideslip angle are 
 [0128] from a performance point of view, it is obviously desirable to maximize the traction opportunity given by the motors, but at same time the vehicle stability needs to be guaranteed. Whilst cornering under traction, rear wheels, and in particular the inside least loaded wheel, may saturate …, longitudinal force capacity is not saturated means reducing the acceleration performance of the vehicle. Using the yaw control system whilst the rear motors are being used for traction mitigates this issue and allows maximization of acceleration performance. During a traction event, the weight transfer due to vehicle acceleration increases the vertical force acting on the rear axle, and con-sequently increases the lateral force capacity of the rear axle, eventually bringing the vehicle to understeer…,”);
“[0069] The feedback control loop (linear or non-linear mode) of measured (current) yaw rate against target (max) yaw rate, or of measured yaw moment against target yaw moment, can be designed using a number of control theories of different complexity and performance such as, for example, PID control, feedback linearization, back-stepping, sliding mode control.”; (target or max yaw moment is achieved when the tire has reached its lateral force capacity or limit of adhesion)
“[0070] to further improve reference tracking performance, a feed-forward term can also be added to the feedback control loop based, for instance, on the model-based prediction of the vehicle yaw torque variation to driver hand-wheel angle determined using the equations of FIG. 9.
(Feedback control correlates to the step shown in (FIG.3, Step-314) OF application 16392005-USPUB-20200339104)
 (This correlates to the subject matter of performance mode of operation standard mode (linear or normal) and performance (non-linear or dynamic, as discussed in para’s ([0028], [0029]) of application 16392005-USPUB-20200339104)
comparing the current lateral force on the tire to a lateral force capacity of the tire in order to select a performance mode of the vehicle” of Pinto. The motivation is to select appropriate performance mode based on current versus capacity of lateral tire forces to control vehicle stability without losing traction.

Claims 9 and 16 are substantially similar to claim 2, Claims 10 and 17 are substantially similar to Claim 3 and Claims 13 and 20 are substantially similar to Claim 6 , therefore they are rejected for the same reasons as Claims 2, 3 and 6 above under 35 USC §103.

Claim 5, 12 and 19 are rejected under Hac as modified by Lu as applied to Claim 1 and further more in light of Chen (USPUB 20120055744 Al)

Concerning Claim 5: Hac and Lu does not specifically teach the following:
determining the desired yaw rate and lateral velocity using a least squares method.
However, Chen teaches: determining the desired yaw rate and lateral velocity using a least squares method.
(“[0023] FIG. 3 schematically depicts a method to coordinate vehicle control methods by determining a desired corner force and moment distribution, in accordance with the present disclosure. Method 200 includes command integration module 110 monitoring manual driving inputs 112 and/or sensor guided autonomous driving inputs 114 and generates desired vehicle dynamics/kinematics 122, describing vehicle operation desired by the driver of the vehicle or a desired vehicle longitudinal, lateral forces and yaw moment…, Additionally, command integration module 110 can monitor resultant vehicle sensor or measurement systems, for example, monitoring a yaw rate, lateral acceleration, longitudinal acceleration, wheel speeds, estimated tire slip, estimated forces, and/or estimated friction between the wheels and the road surface. Vehicle dynamics module 210 inputs desired vehicle dynamics/kinematics 122 and generates desired vehicle force and moment 132 and resulting vehicle dynamics/kinematics 124. Comer dynamics control module 220 is depicted…,”);
“[0030] Vehicle control methods based upon a desired force and moment acting upon the vehicle center of gravity of a vehicle may include open-loop table-lookup values, for example calibrated through intensive tuning for various driv-ing conditions, or iterative calculations such as a least square method to achieve optimal performance, each individually controlling vehicle systems based upon the desired force and moment...”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify system of Hac as already modified by Lu to include method  step “determining the desired yaw rate and lateral velocity using a least squares method”, of Chen. The motivation is to use to least square method, which is very well established standard regression analysis to approximate the solution of overdetermined systems, such as the present vehicle system.
Claims 12 and 19 recite system Claims having limitations substantially similar to method Claim 5, therefore they are rejected for the same reasons as Claim 5 above under 35 USC §103

Claim 7 and 14 are rejected under Hac as modified by Lu as applied to Claim 1 and further more in light of Pastor (USPUB 5941919 A)
Concerning Claim 7: Hac and Lu does not specifically teach the following:
inputting the desired yaw rate and desired lateral velocity into a Driver Command Interpreter of the vehicle.
inputting the desired yaw rate and desired lateral velocity into a Driver Command Interpreter of the vehicle.
(“…,Using these signals, controller 68 determines a desired vehicle yaw rate and compares that desired yaw rate to the actual yaw rate sensed by sensor 80. If the actual yaw rate of the vehicle differs from the desired yaw rate by more than a threshold that is dynamically determined, controller 68 determines and outputs commands to actuators 52, 54, 56 and 58 to control the vehicle wheel brakes 20, 22, 24 and 26 to bring the vehicle yaw rate into conformance with the desired yaw rate. (FIG. 5), (Col. 3, Ln. 46-60)”;  “Referring now to FIG. 2, the example control structure shown includes command interpreter 204 receiving the various system inputs from the various vehicle sensors such as shown in FIG. 1. The command interpreter 204 develops desired yaw rate commands responsive to the various system inputs and the data structure 212 (described in more detail below with reference to FIGS. 6 and 7) stored in non-volatile memory of controller 68. The data structure 212 has a data subset 214 corresponding to vehicle operation in linear mode and a data subset 216 corresponding to vehicle operation in non-linear mode, “) (Col. 3-4 , Ln. 66-67:5-9); 
(See para (13) and 14 and (FIG. 3  which illustrates an example master flow diagram for example operation of controller 68 in FIG. 1)
(“ In a preferred example, this invention is implemented using closed loop wheel speed control and thus the front/rear command, .DELTA.V.sub.FR, and the left/right command, .DELTA.V.sub.LR, are determined as wheel delta velocity commands, that is, .DELTA.V.sub.FR and .DELTA.V.sub.LR command wheel speeds to be applied to certain of the vehicle wheels commanding those wheels to have a speed different from the reference speed of the wheels, (Also see FIG. 4-8, 9, &11);
(In closed-loop control, a controller essentially compares the desired and actual values of variables of interest and adjusts the control effort such that the actual value matches the desired value. Encoder measures the actual speed of the motor. )
 difference between actual and reference wheel speeds is controlled to a target value to keep the driven wheels from spinning loose…, the resulting difference between the left and right brake forces creates a torque moment on the vehicle body that minimizes the yaw rate error (Col. 6, Ln. 15-30)”;
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify system of Hac as already modified by Lu to include method step of “inputting the desired yaw rate and desired lateral velocity into a Driver Command Interpreter of the vehicle”, of Pastor. The motivation is to select appropriate performance mode based on the driver inputs to generate desired lateral yaw rate and velocity to control vehicle stability under different road conditions (curvy, sharp turns, up and down the hills, narrow etc.)
 Claims 14 recite system Claim having limitation substantially similar to method Claim 7, therefore they are rejected for the same reasons as Claim 7 above under 35 USC §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED SHEIKH whose telephone number is (571)272-0918.  The examiner can normally be reached on Mon-Fri 7:10-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES LEE can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AHMED . SHEIKH
Examiner
Art Unit 3668



/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668